Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     

                                           DETAILED ACTION
                                                        Double PatentingThe nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).3. Claims 1, 12, 17 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1,16,21 of US Patent 10,402,794 to Grassadonia et al (US Patent application no, 14/754,362).4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claims 1,16,21 of US Patent 10,402,794 recites all the limitations of claims 1, 12, 17 of the instant application. However in the instant application the limitations related to the payment service system associated with a social networking system and determination of a particular context associated with content of the user message performed by a statistical parsing model; identifying the indication of the intent based on both the unique payment proxy and the determined context; identifying a unique payment proxy based on a string of characters having the syntax, identifying by the payment service system, based on a stored association between the unique payment proxy and the recipient financial account, a recipient financial account associated with unique payment proxy, 
 and a confirmation prompt rendered at the payment platform is not disclosed.
5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1, 16, 21 of US Patent 10,402,794 by removing these limitations and thereby  

6. Claims 1, 12, 17 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1, 9, 16 of US Patent 11,244,293 to Grassadonia et al (US Patent application no 16/557,622)4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claims 1, 9, 16 of US Patent 11,244,293 recites all the limitations of claims 1, 12, 17 of the instant application. However in the instant application the limitations related to the payment service system associated with a third party communication system and determining an intent of the user based at least in part on evaluating, using a statistical parsing model or natural language processing, at least one of context of the message and content of the message compared with at least one of context of at least one other message and content of at least one other message is not disclosed.

5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1, 9,16 of US Patent 11,244,293 by removing these limitations and thereby resulting in the claims of the present application, since the claims of the present application and the claims recited in the Patent document indeed do perform a similar function. 




                                         Claim Rejections- 35 U.S.C § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or method or computer readable medium, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 12 as the claim that represents the claimed invention for analysis and is similar to method, and computer readable medium claims Claim 1& 17 .
Claim 12 recites the limitations of:   
 A system comprising: one or more processors of a payment service system configured by executable instructions to perform operations comprising: 
receiving, by the one or more processors and from an application executing on a mobile device of a user, a request to generate an identifier for association with a financial account of the user, wherein the identifier has a syntax comprising:
 a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string;
 generating, by the one or more processors and based at least in part on receiving the request, a user-defined identifier; 
mapping, by the one or more processors and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, wherein the financial account is associated with financial account information;
 receiving, by the one or more processors, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message includes the user-defined identifier, in lieu of the financial account information of the financial account of the user, to identify the user as the receiving user;
 parsing, by the one or more processors, the message to identify the user- defined identifier;
 based at least in part on identifying the user-defined identifier in the message, accessing, by the one or more processors, the financial account information associated with the financial account of the user using the identified identifier; and
 based at least in part on accessing the financial account information associated with the financial account of the user, 
initiating, by the one or more processors, the transfer of funds from a financial account of the sending user to the financial account of the user.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (transferring funds between a sender and a recipient), (e.g., receiving, a request to generate an identifier for association with a financial account of the user, wherein the identifier has a syntax comprising:  a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string; mapping, the user-defined identifier to the financial account of the user, wherein the financial account is associated with financial account information; receiving, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message includes the user-defined identifier, in lieu of the financial account information of the financial account of the user, to identify the user as the receiving user; parsing the message to identify the user- defined identifier; based at least in part on identifying the user-defined identifier in the message, accessing, the financial account information associated with the financial account of the user using the identified identifier; and based at least in part on accessing the financial account information associated with the financial account of the user, initiating the transfer of funds from a financial account of the sending user to the financial account of the user).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
Claims 1,17 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 




Claim 12 includes the following additional elements:
A system comprising: one or more processors of a payment service system configured by executable instructions; an application executing on a mobile device of a user; a database; 
 generating, by the one or more processors and based at least in part on receiving the request, a user-defined identifier.
The generating of an identifier comprising a string of characters is generally linking the identified abstract idea to a particular technology (creation of data structures).
The one or more processors, payment service system, application of a mobile device of the user, and database are recited at a high level of generality and as such is being used as a tool to implement the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12, 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 12, 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-11, 13-16, 18-20 which further define the abstract idea that is present in their respective independent claims 1, 12, 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims  2-11, 13-16, 18-20 are directed to an abstract idea. Thus, claims 1 -20 are not patent-eligible.

                                           Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-8, 12-20 are being rejected under 35 USC 103(a) as being unpatentable over US 2012/0158589 to Katzin et al, herein Katzin in view of US Patent 8,762,272 to Cozens et al, herein Cozens.
	Regarding claim 1, Katzin discloses: 
A method comprising:
receiving, by a payment service system and from an application executing on a mobile device of a user, a request to generate an identifier for association with a financial account of the user, wherein the identifier has a syntax comprising (At least: Fig 1A; Fig 1B);
Fig 1A, Fig 1B:

    PNG
    media_image1.png
    292
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    306
    662
    media_image2.png
    Greyscale



a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter (At least: Fig 1A and associated text; [0031]:
Social Media Payment Platform (SocialPay)
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115. In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.

Katzin does not disclose, Cozens in the same field of endeavor discloses:
 wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string (At least: column 3: lines 20-30; column 8: lines 50-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string in order to ensure that the funds transfer transaction remains secure at all times (Cozens: column 3: lines 48-50).
Katzin further discloses:
generating, by the payment service system and based at least in part on receiving the request, a user-defined identifier (At least:  Fig 3: 305-310 and associated text, where the social network login is akin the “user defined identifier” ;
mapping, by the payment service system and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, wherein the financial account is associated with financial account information (At least [0039], [0051])
[0039] In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 213, a social pay database, e.g., 203b, to obtain a social network request template, e.g., 214, to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. For example, the database may be a relational database responsive to Structured Query Language ("SQL") commands. The merchant server may execute a hypertext preprocessor ("PHP") script including SQL commands to query the database for product data. An example PHP/SQL command listing, illustrating substantive aspects of querying the database, e.g., 214-215, is provided below:

    PNG
    media_image3.png
    224
    445
    media_image3.png
    Greyscale



 [0051] With reference to FIG. 4B, in some embodiments, such posting of social messages may trigger SocialPay actions. For example, a social pay server 403a may be triggered to scan the social data for pay commands. In embodiments where every social post message originates from the virtual wallet application of a user, the SocialPay may optionally obtain the pay commands from the virtual wallet applications, and skip scanning the social networks for pay commands associated with the user. In embodiments where a user is allowed to issue pay commands from any device (even those not linked to the user's virtual wallet), the SocialPay may periodically, or even continuously scan the social networks for pay commands, e.g., 421. In embodiments where the SocialPay scans the social networks, the social pay server may query a social pay database for a profile of the user. For example, the social pay server may request a user ID and password for the social networks that the user provided to the social pay server during the enrollment phase (see, e.g., FIGS. 2-3). For example, the SocialPay server may issue PHP/SQL commands to query a database table (such as FIG. 24, Users 2419a) for user profile data. An example user profile data query 422, substantially in the form of PHP/SQL commands, is provided below:

    PNG
    media_image4.png
    197
    447
    media_image4.png
    Greyscale

receiving, by the payment service system, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message includes the user-defined identifier, in lieu of the financial account information of the financial account of the user, to identify the user as the receiving user (At least: [0031], [0045], [0059], claim 22);
parsing, by the payment service system, the message to identify the user-defined identifier (At least: claims 2&9);
based at least in part on identifying the user-defined identifier in the message, accessing, by the payment service system, the financial account information associated with the financial account of the user using the identified identifier (At least: [0031], [0067]; Fig 6B; [0086]);
[0031]: The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts; and
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

[0086]: In some embodiments, the social pay server may generate a query, e.g., 1324, for issuer server(s) corresponding to the user-selected payment options. For example, the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like. Issuer server(s), e.g., 1306a, of the issuer(s) may maintain details of the user's account(s).
based at least in part on accessing the financial account information associated with financial account of the user, initiating by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user  (at least: Fig 6B and associated text; [0067]);
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

Regarding claim 2, Katzin discloses the method of claim 1. Katzin further discloses wherein the string comprises the at least one letter and further comprises at least one of: one or more additional letters; or one or more numbers (At least: [0031]).
Claims 13, 18 are rejected using the same rationale as claim 2.
Regarding claim 3, Katzin discloses the method as recited in claim 1. Katzin further discloses further comprising determining, by the payment service system, the intent to transfer funds based in part on the message, wherein the intent is further determined based in part on the user-defined identifier being associated with the message (At least: [0031]).
Claims 14, 19 are rejected using the same rationale as claim 3.

Regarding claim 4, Katzin discloses the  method as recited in claim 1. Katzin further discloses wherein receiving the message, parsing the message, and initiating the transfer of funds is performed in real time while the user and the sending user exchange one or more messages including the message indicating the intent to transfer funds (At least:  claims 2&9).
Regarding claim 5, Katzin discloses the method as recited in claim 1. Katzin further discloses wherein initiating, by the payment service system, the transfer of funds from the financial account of the sending user to the financial account of the user comprises initiating the transfer of funds from a first account of the sending user to a second account of the receiving user (At least: [0031], [0067]).
Regarding claim 6, Katzin discloses the method as recited in claim 1. Katzin further discloses the method further comprising:
establishing, by the payment service system, a connection to a messaging platform configured to operate real-time messaging between the user and at least the sending user through communication with a messaging application executing on the mobile device of the user (AT least: Fig 1A,Fig 1B and associated text: The social pay application is running on the users devices) , the payment service system having access, via the connection to the messaging platform, to an identity of the user and an identity of the sending user as registered with the messaging platform (At least: [0053],
[0053] The user may have signed up for numerous wallets. The message 412, 424 may be sent be sent from the user 402a to a second user via the social network 404a. In this example, user1 401a sent $25 to johnq with a message "#thanksforagreattime" 412b. SocialPay may later append various messages and/or send additional various messages, which will appear to the target user to have been sent by user1 401a. As an example, here the SocialPay determined (determination and parsing as described further below, e.g., FIGS. 6, 9 and 10 et al.) that user2 does not have a wallet into which they may redeem payment. As such SocialPay upon parsing and determination may append a message to allow the receiving user to sign up for a wallet and thus obtain the payment from user1; in this example, SocialPay appended "signup at visa.com/wallet to redeem this payment." It should be noted that various wallets may be employed and/or offered; for example, a social network may itself offer a wallet and as such another message of "signup at twitter.com/wallet to redeem this payment" may be appended. In another embodiment, SocialPay itself may host an e-wallet and as such the following message may be appended "signup at socialpay.com/wallet to redeem this payment." In one example, the SocialPay server may use login credentials provided by a user to automatically simultaneously and permanently be logged in reading every social message/post entered by the user from other client programs and in addition received messages that are sent to the user by other users. As such, SocialPay may parse all transactions send by the user and/or received messages that were directed to the user and determine which messages are directed to make person to person/entity payments. In another embodiment, this type of interception parsing may be employed at the social network servers instead of at the SocialPay servers. In yet another embodiment, both the SocialPay server and the social network server may do this type of interception parsing, the details of which are described further below (e.g., FIGS. 6, 9 and 10 et al.). It should be noted when this type of interception parsing is ongoing, which will be all the time unless a user specifically requests the cessation of such interception parsing, when the SocialPay server and/or other servers intercept messages and parse them and determine, e.g., they are triggers for payments, those servers may go on to process the parsed message triggering payment and other activities. For example, if the target user does not have an e-wallet account, upon look up and determination by the server, then the server may send a message in addition to the social message POST request 412, 424, where the additional message will provide details for where the target user may sign up and create an e-wallet account and redeem payment provided to them by another user/system. If SocialPay, instead, determines that the target user is already enrolled in an e-wallet, it may initiate and then facilitate the transfer of payment from the first user to the target user's account without further messaging or interaction (e.g., it may also require the target user to accept such payments, in which case it can send a second message to the target user asking them to reply to SocialPay saying yes to effectuate payment before such funds are delivered to the target user's e-wallet account).
; and
detecting, by the payment service system in real-time via the connection to the messaging platform and based on one or more messages exchanged between the sending user and the user, the message indicating the intent to transfer funds from the sending user to the user. (At least: [0046], [0053]):
0046] The user may have signed up for numerous wallets. The message 412 may be sent be sent from the user 402a to a second user via the social network 404a. In this example, user1 401a sent $25 to johnq with a message "#thanksforagreattime" 412b. SocialPay may later append various messages and/or send additional various messages that will appear to the target user to have been sent by user1 410a. As an example, here the SocialPay determined (determination and parsing as described further below, e.g., FIGS. 6, 9 and 10 et al.) that user2 does not have a wallet into which they may redeem payment. As such SocialPay upon parsing and determination may append a message to allow the receiving user to sign up for a wallet and thus obtain the payment from user1; in this example, social pay appended "signup at visa.com/wallet to redeem this payment." It should be noted that various wallets may be employed and/or offered; for example, a social network may itself offer a wallet and as such another message of "signup at twitter.com/wallet to redeem this payment" may be appended. In another embodiment, social pay itself may host an e-wallet and as such the following message may be appended "signup at socialpay.com/wallet to redeem this payment." In one example, the SocialPay server may use login credentials provided by a user to automatically simultaneously and permanently be logged in reading every social message/post entered by the user from other client programs and in addition received messages that are sent to the user by other users. As such, SocialPay may parse all transactions send by the user and/or received messages that were directed to the user and determine which messages are directed to make person to person payments. In another embodiment, this type of interception parsing may be employed at the social network servers instead of at the SocialPay servers. In yet another embodiment, both the SocialPay server and the social network server may do this type of interception parsing, the details of which are described further below (e.g., FIGS. 6, 9 and 10 et al.). It should be noted when this type of interception parsing is ongoing, which will be all the time unless a user specifically requests the cessation of such interception parsing, when the SocialPay server and/or other servers intercept messages and parse them and determine, e.g., they are triggers for payments, those servers may go on to process the parsed message triggering payment and other activities. For example, if the target user does not have an e-wallet account, upon look up and determination by the server, then the server may send a message in addition to the social message POST request 412, where the additional message will provide details for where the target user may sign up and create an e-wallet account and redeem payment provided to them by another user/system. If SocialPay, instead, determines that the target user is already enrolled in an e-wallet, it may initiate and then facilitate the transfer of payment from the first user to the target user's account without further messaging or interaction (e.g., it may also require the target user to accept such payments, in which case it can send a second message to the target user asking them to reply to social pay saying yes to effectuate payment before such funds are delivered to the target user's e-wallet account).
Claims 15 are rejected using the same rationale as claim 6.
	Regarding claim 7, Katzin discloses the method as recited in claim 1. Katzin further discloses further comprising receiving, by the payment service system and from the application executing on the mobile device of the user, the message indicating the intent to transfer funds (At least: Fig 1A, Fig 1B and associated text).

	Regarding claim 8, Katzin discloses the method as recited in claim 1. Katzin further discloses further comprising:
providing, by the payment service system, to a device associated with the sending user, a webpage including an interactive element presented with the webpage, the webpage with the interactive element generated based on the user-defined identifier of the user (AT least: [0073]; Fig 11); 
[0073] FIG. 11 shows a data flow diagram illustrating an example user purchase checkout procedure in some embodiments of the SocialPay. In some embodiments, a user, e.g., nom, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 1103a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 1102). For example, the user may provide user input, e.g., checkout input 1111, into the client indicating the user's desire to purchase the product. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. As an example, a user in a merchant store may scan a product barcode of the product via a barcode scanner at a point-of-sale terminal. As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart. For example, the user may activate a user interface element provided by the client to indicate the user's desire to complete the user purchase checkout
wherein receipt, by the payment service system, of an indication of interaction with the interactive element via the device associated with the sending user at least partially causes the payment service system to initiate the transfer of funds from the financial account of the sending user to the financial account of the user based at least in part on the user-defined identifier (AT least: [0078], [0085], [0094], [0099]);
0078] FIGS. 13A-B show data flow diagrams illustrating an example purchase transaction authorization procedure in some embodiments of the SocialPay. With reference to FIG. 13A, in some embodiments, a user, e.g., 1301a, may wish to utilize a virtual wallet account to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may utilize a physical card, or a user wallet device, e.g., 1301b, to access the user's virtual wallet account. For example, the user wallet device may be a personal/laptop computer, cellular telephone, smartphone, tablet, eBook reader, netbook, gaming console, and/or the like. The user may provide a wallet access input, e.g., 1311 into the user wallet device. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. In some embodiments, the user wallet device may authenticate the user based on the user's wallet access input, and provide virtual wallet features for the user.
 [0085] With reference to FIG. 13B, in some embodiments, the social pay server may process the transaction so as to transfer funds for the purchase into an account stored on an acquirer of the merchant. For example, the acquirer may be a financial institution maintaining an account of the merchant. For example, the proceeds of transactions processed by the merchant may be deposited into an account maintained by at a server of the acquirer.
Claims 16, 20 are rejected using the same rationale as claim 8.
	Regarding claim 12, Katzin discloses:
	A system comprising:
	one or more processors of a payment service system configured by executable instructions to perform operations comprising (At least: claim 8);
receiving, by  one or more processors and from an application executing on a mobile device of a user, a request to generate an identifier for association with a financial account of the user, wherein the identifier has a syntax comprising (At least: Fig 1A; Fig 1B);
Fig 1A, Fig 1B:

    PNG
    media_image1.png
    292
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    306
    662
    media_image2.png
    Greyscale



a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter (At least: Fig 1A and associated text; [0031]:
Social Media Payment Platform (SocialPay)
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115. In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.

Katzin does not disclose, Cozens in the same field of endeavor discloses:
 wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string (At least: column 3: lines 20-30; column 8: lines 50-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string in order to ensure that the funds transfer transaction remains secure at all times (Cozens: column 3: lines 48-50).
Katzin further discloses:
generating, by the one or more processors and based at least in part on receiving the request, a user-defined identifier (At least:  Fig 3: 305-310 and associated text, where the social network login is akin the “user defined identifier” ;
mapping, by the one or more processors and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, wherein the financial account is associated with financial account information (At least [0039], [0051])
[0039] In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 213, a social pay database, e.g., 203b, to obtain a social network request template, e.g., 214, to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. For example, the database may be a relational database responsive to Structured Query Language ("SQL") commands. The merchant server may execute a hypertext preprocessor ("PHP") script including SQL commands to query the database for product data. An example PHP/SQL command listing, illustrating substantive aspects of querying the database, e.g., 214-215, is provided below:

    PNG
    media_image3.png
    224
    445
    media_image3.png
    Greyscale



 [0051] With reference to FIG. 4B, in some embodiments, such posting of social messages may trigger SocialPay actions. For example, a social pay server 403a may be triggered to scan the social data for pay commands. In embodiments where every social post message originates from the virtual wallet application of a user, the SocialPay may optionally obtain the pay commands from the virtual wallet applications, and skip scanning the social networks for pay commands associated with the user. In embodiments where a user is allowed to issue pay commands from any device (even those not linked to the user's virtual wallet), the SocialPay may periodically, or even continuously scan the social networks for pay commands, e.g., 421. In embodiments where the SocialPay scans the social networks, the social pay server may query a social pay database for a profile of the user. For example, the social pay server may request a user ID and password for the social networks that the user provided to the social pay server during the enrollment phase (see, e.g., FIGS. 2-3). For example, the SocialPay server may issue PHP/SQL commands to query a database table (such as FIG. 24, Users 2419a) for user profile data. An example user profile data query 422, substantially in the form of PHP/SQL commands, is provided below:

    PNG
    media_image4.png
    197
    447
    media_image4.png
    Greyscale

receiving, by the one or more processors, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message includes the user-defined identifier, in lieu of the financial account information of the financial account of the user, to identify the user as the receiving user (At least: [0031], [0045], [0059], claim 22);
parsing, by the one or more processors, the message to identify the user-defined identifier (At least: claims 2&9);
based at least in part on identifying the user-defined identifier in the message, accessing, by the one or more processors, the financial account information associated with the financial account of the user using the identified identifier (At least: [0031], [0067]; Fig 6B; [0086]);
[0031]: The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts; and
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

[0086]: In some embodiments, the social pay server may generate a query, e.g., 1324, for issuer server(s) corresponding to the user-selected payment options. For example, the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like. Issuer server(s), e.g., 1306a, of the issuer(s) may maintain details of the user's account(s). 
based at least in part on accessing the financial account information associated with financial account of the user, initiating by the one or more processors, the transfer of funds from a financial account of the sending user to the financial account of the user  (at least: Fig 6B and associated text; [0067]);
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

	Regarding claim 17, Katzin discloses one or more non-transitory computer readable storage media storing instructions executable by one or more processors to configure the one or more processors perform operations comprising (At least: claim 15; [0168]);
	receiving, by  one or more processors and from an application executing on a mobile device of a user, a request to generate an identifier for association with a financial account of the user, wherein the identifier has a syntax comprising (At least: Fig 1A; Fig 1B);
Fig 1A, Fig 1B:

    PNG
    media_image1.png
    292
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    306
    662
    media_image2.png
    Greyscale



a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter (At least: Fig 1A and associated text; [0031]:
Social Media Payment Platform (SocialPay)
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115. In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.

Katzin does not disclose, Cozens in the same field of endeavor discloses:
 wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string (At least: column 3: lines 20-30; column 8: lines 50-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string in order to ensure that the funds transfer transaction remains secure at all times (Cozens: column 3: lines 48-50).
Katzin further discloses:
generating, by the one or more processors and based at least in part on receiving the request, a user-defined identifier (At least:  Fig 3: 305-310 and associated text, where the social network login is akin the “user defined identifier” ;
mapping, by the one or more processors and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, wherein the financial account is associated with financial account information (At least [0039], [0051])
[0039] In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 213, a social pay database, e.g., 203b, to obtain a social network request template, e.g., 214, to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. For example, the database may be a relational database responsive to Structured Query Language ("SQL") commands. The merchant server may execute a hypertext preprocessor ("PHP") script including SQL commands to query the database for product data. An example PHP/SQL command listing, illustrating substantive aspects of querying the database, e.g., 214-215, is provided below:

    PNG
    media_image3.png
    224
    445
    media_image3.png
    Greyscale



 [0051] With reference to FIG. 4B, in some embodiments, such posting of social messages may trigger SocialPay actions. For example, a social pay server 403a may be triggered to scan the social data for pay commands. In embodiments where every social post message originates from the virtual wallet application of a user, the SocialPay may optionally obtain the pay commands from the virtual wallet applications, and skip scanning the social networks for pay commands associated with the user. In embodiments where a user is allowed to issue pay commands from any device (even those not linked to the user's virtual wallet), the SocialPay may periodically, or even continuously scan the social networks for pay commands, e.g., 421. In embodiments where the SocialPay scans the social networks, the social pay server may query a social pay database for a profile of the user. For example, the social pay server may request a user ID and password for the social networks that the user provided to the social pay server during the enrollment phase (see, e.g., FIGS. 2-3). For example, the SocialPay server may issue PHP/SQL commands to query a database table (such as FIG. 24, Users 2419a) for user profile data. An example user profile data query 422, substantially in the form of PHP/SQL commands, is provided below:

    PNG
    media_image4.png
    197
    447
    media_image4.png
    Greyscale

receiving, by the one or more processors, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message includes the user-defined identifier, in lieu of the financial account information of the financial account of the user, to identify the user as the receiving user (At least: [0031], [0045], [0059], claim 22);
parsing, by the one or more processors, the message to identify the user-defined identifier (At least: claims 2&9);
based at least in part on identifying the user-defined identifier in the message, accessing, by the one or more processors, the financial account information associated with the financial account of the user using the identified identifier (At least: [0031], [0067]; Fig 6B; [0086]);
[0031]: The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts; and
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

[0086]: In some embodiments, the social pay server may generate a query, e.g., 1324, for issuer server(s) corresponding to the user-selected payment options. For example, the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like. Issuer server(s), e.g., 1306a, of the issuer(s) may maintain details of the user's account(s). 
based at least in part on accessing the financial account information associated with financial account of the user, initiating by the one or more processors, the transfer of funds from a financial account of the sending user to the financial account of the user  (at least: Fig 6B and associated text; [0067]);
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.
2.	Claim 9 is being rejected under 35 U.S.C 103(a) as being unpatentable over Katzin in view of Cozens and further in view of US 2014/0095380 to Pinkski.
	Regarding claim 9, Katzin discloses the method as recited in claim 8. Katzin does not disclose, Pinski in the same field of endeavor discloses wherein providing the webpage further comprises:
determining a default amount of funds to transfer from the financial account of the sending user to the financial account of the user based on at least one of: a preconfigured default amount associated with the user-defined identifier (At least: [0067]; Fig 8A) , or a default amount determined for a transaction type detected from the message; and
adding, by the payment service system, the default amount to the webpage when configuring the webpage (At least: [0067]; Fig 8A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include determining a default amount of funds to transfer from the financial account of the sending user to the financial account of the user based on at least one of: a preconfigured default amount associated with the user-defined identifier and adding, by the payment service system, the default amount to the webpage when configuring the webpage in order to ensure that a user’s experience interacting with their financial information is improved upon (Pinksi: [0037]).

3.	Claims 10-11 are being rejected under 35 U.S.C 103(a) as being unpatentable over Katzin in view of Cozens and further in view of US 2009/0012895 to Mehrabi.
	Regarding claim 10, Kaztin discloses the method as recited in claim 8. Katzin does not disclose, Mehrabi in the same field of endeavor discloses further comprising generating the webpage at least in part in response to receiving the message from the device associated with the sending user, the message including the user-defined identifier of the user and a payment amount (At least: claims 26, 28, 33).
26. A method of receiving a donation for a cause comprising: creating a cause donation webpage including a payment input object, receiving a payment from a donor, crediting a first account with a first portion of said payment, crediting a second account with a second portion of said payment.
28. The method of claim 27, wherein said credit card transaction payment is processed by an internet merchant account.
32. The method of claim 26, further comprising sending a prompt for a message to said donor.
33. The method of claim 32, wherein said message is selected from a plurality of previously posted messages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include further comprising generating the webpage at least in part in response to receiving the message from the device associated with the sending user, the message including the user-defined identifier of the user and a payment amount in order to ensure that individuals can securely conduct fundraising activities, raise awareness, and promote events with greater efficiency (Mehrabi: [0022]).
	Regarding claim 11, Katzin discloses the method as recited in claim 1. Katzin does not disclose, Mehrabi discloses further comprising sending a communication to a device associated with the sending user, the communication including a link to a uniform resource locator, wherein selection of the link directs an application on the device associated with the sending user to a webpage that enables the sending user to provide account information for the financial account of the sending user (At least: [0020], [0021], [0033] to [0035], [0046], [0055], [0059] to [0063], [0075], [0076]);
[0046] Since such applications can be shared between individual users (i.e. sharing a link or URL that allows users to be redirected to a desired page), user 104 can pass on to user 105 such applications. The payment and cause applications then redirect user 105 to server 102 and introduces that user to the hosted website where information on fundraising and other similar personal events are promoted. Thus, while each application gets distributed throughout network 100, more and more users are invited to the target website hosted by server 102.
[0055] At step 305 a cause webpage URL is identified and at step 306 a user provides the addresses of targeted parties that may be interested in viewing the cause webpage. Finally, at step 307, the parties identified in step 306 are delivered an email communication with information regarding the cause.
[0075] When all sign-up is completed, a user may be redirected to an edit account page and provided a number of options to customize and promote their account and to further the viral distribution process--such as (respectively) creating their own URL and being prompted to provide a list of email addresses to invite others to their page and ultimately the main website.
[0076] In an exemplary embodiment, once signed up, a user will have a URL for their page. The primary page may be a personal primary page, where the user promotes themselves throughout the network, or a primary cause page, where the user promotes a cause or event either directly hosted by that user or as a representative of a larger organization.
[0059] Next, FIG. 5 shows a flow chart depicting a basic method of receiving and processing a payment or donation, in accordance with one embodiment of the present invention. The method is explained in the order shown below; however the following steps may be taken in any other conceivable sequence without deviating from the scope of the present invention.
[0060] At step 501 the user is provided with a webpage with at least one input object wherein the user may input data such as a dollar amount that user desires to donate for a particular cause.
[0061] Once an input object is received from a user at step 502, the transaction may be completed either by requesting a credit card number at step 503, requesting an account number to transfer money from a pre-established account at step 504, or any information necessary to make a wire transfer at step 505. Naturally, this donation or payment may be made in any manner or combinations thereof, without deviating from the scope of the present invention. Once the required information is received, the transaction is processed at step 506.
[0062] At step 507, a percentage of the payment or donation is kept by the service provider and the remainder is deposited in the donation or payment destination account at step 508.
[0063] FIG. 6 illustrates a flow chart for a basic sign-up process of a user, such as a Facebook.TM. platform user, utilizing an application within the Facebook.TM. platform in accordance with one embodiment of the present invention. Facebook.TM. is a social networking site that allows a developer to submit an application on the Facebook.TM. platform. A Facebook.TM. user will be able to add the application for causes and fundraisers or personal payment in accordance with an exemplary embodiment of the present invention. The method is explained in the order shown below; however the following steps may be taken in any other conceivable sequence without deviating from the scope of the present invent
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include further comprising sending a communication to a device associated with the sending user, the communication including a link to a uniform resource locator, wherein selection of the link directs an application on the device associated with the sending user to a webpage that enables the sending user to provide account information for the financial account of the sending user  in order to ensure that individuals can securely conduct fundraising activities, raise awareness, and promote events with greater efficiency (Mehrabi: [0022]).

	                                                CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/26/2022